Case 1:18-cv-20048-DPG Document 64 Entered on FLSD Docket 10/12/2018 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:18-CV-20048-DPG

  SEBASTIAN GONZALEZ,

                 Plaintiff,

         vs.

  TCR SPORTS BROADCASTING HOLDING,
  LLP d/b/a Mid-Atlantic Sports Network,
  HYUNDAI MOTOR AMERICA, INC., and
  MERCEDES-BENZ USA, LLC and JIFFY
  LUBE INTERNATIONAL, INC.,

                 Defendants.

               DEFENDANT TCR SPORTS BROADCASTING HOLDING, LLP’S
                              INITIAL DISCLOSURES

         Pursuant to Federal Rule of Civil Procedure 26(a)(1) and the Court’s Order Reopening

  Case and Amending Scheduling Order Setting Civil Trial Date and Pretrial Schedule, Requiring

  Mediation, and Referring Certain Motions to Magistrate Judge (ECF No. 51), Defendant, TCR

  Sports Broadcasting Holding, LLP d/b/a Mid-Atlantic Sports Network (“MASN”), hereby makes

  the following disclosures of the witnesses and documents it may rely on in support of its

  defenses in this proceeding. These disclosures are made without waiver of MASN’s arguments

  in its Joint Motion to Dismiss or Strike Plaintiff’s Nationwide Class Allegations for Lack of

  Personal Jurisdiction (ECF No. 60) pursuant to the Supreme Court’s holding in Bristol-Myers

  Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773 (2017), or

  MASN’s Motion to Stay (ECF No. 61) this case pending the Federal Communications

  Commission’s forthcoming ruling on the definition of an Automatic Telephone Dialing System

  (“ATDS”) under the Telephone Consumer Protection Act (“TCPA”). Moreover, this case is in
Case 1:18-cv-20048-DPG Document 64 Entered on FLSD Docket 10/12/2018 Page 2 of 6



  its beginning stages, and MASN has not completed its investigation of the facts relating to this

  case, nor has it begun its preparation for trial.1 MASN accordingly reserves the right to amend,

  supplement, and/or correct all or any part of these initial disclosures, and produce additional

  information during the discovery process or as it becomes known or circumstances warrant.

      A.        The name and, if known, the address and telephone number of each individual
                likely to have discoverable information—along with the subjects of that
                information—that the disclosing party may use to support its claims or defenses,
                unless the use would be solely for impeachment;

           Subject to the reservations above, and without limiting MASN’s right to question and/or

  call any individuals listed to testify regarding any other subject(s) and in rebuttal to evidence

  presented by any of the parties, MASN discloses the following individuals and entities:

           1.      Jim Cuddihy
                   Executive Vice President, MASN
                   c/o Greenberg Traurig, P.A.
                   333 SE 2nd Avenue, Floor 44
                   Miami, FL 33131
                   Telephone: (305) 579-0500
                   Facsimile: (305) 579-0717

         Individual has knowledge pertaining to the text messages allegedly sent to Plaintiff’s
  mobile phone number, and MASN’s text messaging program.

           2.      Olivia Witherite
                   Social Media and Digital Director, MASN
                   c/o Greenberg Traurig, P.A.
                   333 SE 2nd Avenue, Floor 44
                   Miami, FL 33131
                   Telephone: (305) 579-0500
                   Facsimile: (305) 579-0717


  1
    MASN’s disclosure of any information or documents shall not be deemed a concession or
  admission that such information or documents or their contents or related information are
  relevant or admissible. MASN reserves the right to: (1) challenge any documents or information
  submitted by it, or by Plaintiff, Sebastian Gonzalez (“Plaintiff”), on the grounds of, among other
  objections, competency, relevance, materiality, or admissibility; and (2) conduct further
  discovery into the subject matter of any information or documents disclosed by MASN or
  Plaintiff, and does not waive any objection that may otherwise be made to such documents or
  information.
Case 1:18-cv-20048-DPG Document 64 Entered on FLSD Docket 10/12/2018 Page 3 of 6




         Individual has knowledge pertaining to the text messages allegedly sent to Plaintiff’s
  mobile phone number, and MASN’s text messaging program.

         3.     Phizzle, Inc. (corporate representative)
                58 2nd Street
                San Francisco, CA 94105
                (303) 384-0916

         Company has knowledge pertaining to the text messages allegedly sent to Plaintiff’s
  mobile phone number, and the technical capabilities of the platform used to send the alleged text
  messages.

         4.     OpenMarket, Inc. (corporate representative)
                2211 Elliott Avenue, Suite 400
                Seattle, Washington 98121
                (206) 447-6000

         Company has knowledge pertaining to the text messages allegedly sent to Plaintiff’s
  mobile phone number, and the technical capabilities of the platform used to send the alleged text
  messages.

  B.     A copy—or a description by category and location—of all documents, electronically
         stored information, tangible things that the disclosing party has in its possession,
         custody, or control and may use to support its claims or defenses, unless the use
         would be solely for impeachment;

         MASN hereby discloses the following categories of documents in support of its defenses,

  although it notes that some of these documents are records in the possession, custody, or control

  of Phizzle, Inc. and/or OpenMarket, Inc.:

         1.     Records pertaining to text messages sent to Plaintiff’s mobile phone number;

         2.     Documents and information pertaining to Plaintiff’s consent to receive text

  messages;

         3.     Documents and information pertaining to MASN’s free update and alert service;

         4.     Any agreements between MASN and Phizzle, Inc. and/or OpenMarket, Inc.; and

         5.     Any communications between MASN and Phizzle, Inc. and/or OpenMarket, Inc.
Case 1:18-cv-20048-DPG Document 64 Entered on FLSD Docket 10/12/2018 Page 4 of 6



  C.     A computation of each category of damages claimed by the disclosing party, who
         must also make available for inspection and copying as under Rule 34 the
         documents or other evidentiary material, unless privileged or protected from
         disclosure, on which each computation is based, including materials bearing on the
         nature and extent of injuries suffered; and

         MASN denies Plaintiff’s claim of entitlement to damages. MASN is not claiming

  damages, other than costs related to the defense of this action.

  D.     For inspection and copying as under Rule 34, any insurance agreement under which
         an insurance business may be liable to satisfy part or all of a possible judgment in
         the action or to indemnify or reimburse for payments made to satisfy the judgment.

         Responsive documents have already been provided to Plaintiff’s counsel.
Case 1:18-cv-20048-DPG Document 64 Entered on FLSD Docket 10/12/2018 Page 5 of 6



  Dated: October 12, 2018                 Respectfully submitted,

                                          GREENBERG TRAURIG, P.A.
                                          333 SE 2nd Avenue, Floor 44
                                          Miami, FL 33131
                                          Telephone: (305) 579-0500
                                          Facsimile: (305) 579-0717

                                            By:    /s/ Ian M. Ross
                                                    DAVID A. COULSON, ESQ.
                                                    Florida Bar No. 176222
                                                    CoulsonD@gtlaw.com
                                                    CruzM@gtlaw.com
                                                    IAN M. ROSS, ESQ.
                                                    Florida Bar No. 091214
                                                    RossI@gtlaw.com
                                                    MontelH@gtlaw.com
                                                    EVELYN A. COBOS, ESQ.
                                                    Florida Bar No. 092310
                                                    CobosE@gtlaw.com
                                                    AbrahamD@gtlaw.com
                                                    FLService@gtlaw.com
                                            and

                                            GREENBERG TRAURIG, LLP
                                            1840 Century Park E, Suite 1900
                                            Los Angeles, CA 90067-7700
                                            Telephone: 310.586.7700
                                            Robert J. Herrington, Esq.
                                            (to be admitted pro hac vice)
                                            California Bar No. 234417
                                            Colorado Bar No. 23127
                                            herringtonr@gtlaw.com

                                            Counsel for Defendant TCR Sports
                                            Broadcasting Holding, LLP
Case 1:18-cv-20048-DPG Document 64 Entered on FLSD Docket 10/12/2018 Page 6 of 6



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 12, 2018, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notice of Electronic Filing generated

  by CM/ECF.

                                                             /s/ Ian M. Ross
                                                             IAN M. ROSS

                                          SERVICE LIST

  CAREY RODRIGUEZ MILIAN
  GONYA LLP
  Frank Hedin, Esq.
  David Milian, Esq.
  Ruben Conitzer, Esq.
  1395 Brickell Avenue, Suite 700
  Miami, Florida 33131
  Telephone: (305) 372-7474
  Facsimile: (305) 3727475
  fhedin@careyrodriguez.com
  dmilian@careyrodriguez.com
  rconitzer@careyrodriguez.com
  service@careyrodriguez.com
  mmartucci@careyrodriguez.com
  ejimenez@careyrodriguez.com
  cperez@careyrodriguez.com

  Counsel for Plaintiff Sebastian Gonzalez
